Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on 23 May 2022 is acknowledged.
Claims 14-17 and claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being respectively drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for spiral grain polycrystalline coating made of an inorganic material such as an oxide, a nitride, or an oxynitride, does not reasonably provide enablement for all types of materials (namely organic and polymeric materials).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims..
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims.  The claims presently cover both organic (not deemed to be enabled) and inorganic (deemed to be enabled) materials
(B) The nature of the invention and (C) The state of the prior art.  Inorganic (either dielectric or metallic) array of helical structures deposited by glancing angle deposition/ oblique angle deposition (viz. general category of technique utilized by the instant application) is well-known.  Many such arrays are polycrystalline as deposited or can be converted into an array of polycrystalline structures.  Organic material deposited by glancing angle deposition/ oblique angle deposition is known, but the resulting structure are neither crystalline as formed nor could be converted (e.g. via annealing) into a crystalline structure.
(F) The amount of direction provided by the inventor.  There is no detail provided on how to make an array of polycrystalline helical structures made of an organic material. 
(G) The existence of working examples.  While there are no examples per se of an array of polycrystalline helical structures made of inorganic materials, given the state of the art (of glancing angle deposition/ oblique angle deposition) and the specific disclosure, person having ordinary skill in the art can reasonably expect the disclosure to be enabling for an array of polycrystalline helical structures made of inorganic materials.  However, the specification does not provide any details on how an array of polycrystalline helical structures made of organic materials can be made.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In view of the scant disclosure in the specification re: an array of polycrystalline helical structures made of an organic material, given that the manufacture of such an array is also not known in the state of the art, and given that person having ordinary skill in the art would not reasonably expect teachings re: inorganic deposition to be suitably and seamlessly modified for organic deposition, the quantity of experimentation needed to make an invention having a scope commensurate with that of claim 1 is considered unduly burdensome.
Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that the scope of the claims is not enabled by Applicant’s disclosure.
As claims 2, 3, and 7-13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 3, and 7-13 are also held to be rejected.  In contrast, the limitations of claim 4 (and claims 5 and 6) does resolve the aforementioned 35 U.S.C. 112(a) issue; as such, claims 4-6 are considered to be fully enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7 and 13 recite the presence of interlaced spiral grains.  It is noted that the issue of indefiniteness arises, because Applicant is applying a term whose metes and bounds are well-known to certain materials (namely, woven and knit materials) to subject matters far afield from the original context of the word.  In the art of fibrous materials, interlacing would require strands aligned in different directions to intersect (e.g. in a woven or knit structure).  However, crossings of strand-like elements are neither described nor illustrated.  If Applicant merely requires close packing of helical structures (similar to what is shown in Fig. 2 of KR 2015/0042011 A), such an intended description is problematic, because there is no intersection of adjacent helical (viz. spiral) structures, thereby leading to issues of what Applicant means by the “inter” in “interlaced”.  For prior art rejection below, either interpretation is deemed plausible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0251086 A1 (“D1”) in view of U.S. 2013/0170044 A1 (“D2”) as evidenced by various references directed to antireflective coatings on transparent substrates of displays.
Considering claims 1-5, 9, 10, and 12, D1 discloses a housing for a display device, wherein the housing defines an enclosure into which a display assembly is placed, and wherein the opposing main surfaces of the housing are constituted of respective display covers (D1 ¶ 0039 and Fig. 4C).  In particular, D1 discloses that each display cover may be made of glass (id. ¶ 0029), and it is abundantly clear that Fig. 4C of the reference reads on all elements of the claims except for the presence of a spiral grain polycrystalline coating.

    PNG
    media_image1.png
    813
    553
    media_image1.png
    Greyscale

Re: this deficiency, it is known in the art of optical materials to use antireflective coatings made of crystalline helical (viz. spiral) ceramic materials.  Specifically, D2 teaches the deposition of polycrystalline ceramic nanospirals formed of ceramic oxides and nitrides, wherein the deposited nanospirals form an antireflective coating, wherein specific ceramic used include silicon nitride, aluminum nitride, silica, and titanium oxide coating (D2 e.g. ¶ 0007, 0052, 0053, 0059).  D1 is analogous, as it is from the same field of endeavor as that of the instant application (enclosures for displays).  D2 is analogous, as it is from the same field of endeavor as that of the instant application (usage of crystalline ceramic nanospirals for an optical coating).  As inferred from Fig. 10 of D2, the antireflective coating is intended to be directed in a manner to bridge the difference between refractive index of a substrate such as glass and the refractive index of air, which means that the coating is located on an air-adjacent side of a substrate.  It is hereby noted that in view of the configurations shown in D1 and D2 (in particular how Fig. 10 of D2 shows the desired orientation of how the nanospirals should be arranged), placement of the crystalline ceramic nanospiral coating of D2 on the outside surfaces of the display covers is obvious to person having ordinary skill in the art.  However, if Applicant were to challenge this, Examiner notes it is notoriously well-known in the art of optical coatings to place anti-reflective coatings on the outward (and user-facing) surface(s) of a display device.  Hundreds (if not thousands) of unique patent documents attest to this, which is why the orientation of antireflective coating is obvious to person having ordinary skill in the art.  Examiner hereby cites U.S. 2021/0034100 A1, U.S. 2019/0094604 A1, and U.S. 2018/0132370 A1 as references attesting to placement of anireflective coatings on an outside surface of a transparent substrate of a display.
Person having ordinary skill in the art has reasonable expectation of success that the crystalline ceramic nanospiral coating of D2 can be applied to the outward facing surfaces of the display covers in D1, as D2 expressly teaches that the antireflective coatings taught therein can be suitably applied to optic windows made of glass (id. ¶ 0052), and person having ordinary skill in the art would recognize that the display covers in D1 fit the description of an optic window.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the crystalline ceramic nanospiral coating of D2 to the respective outward-facing surfaces of the glass display covers of D1, as doing so imparts antireflective properties and imparts robustness to the underlying display covers (id. ¶ 0009).
Considering claims 7 and 13, it can be inferred from the schematics in D2 that the number of turns is within the claimed range (e.g. D2 Figs. 5 and 7).  Furthermore, figures of D2 clearly show a convex of one nanospiral extending into a complementarily shaped recess of an adjacent nanospiral.
Considering claim 8, it may be inferred from the micrographs of D2 that the nanospirals possess the claimed aspect ratio.
Considering claim 11, D2 discloses that its coatings imparts robustness (D2 ¶ 0007).  As the claim does not quantify the level of antiscratching property, this teaching from D2 is considered to read on claim 11.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2, as applied to claim 5 above, and further in view of U.S. 2007/0141737 A1 (“D3”).
Considering claim 6, neither D1 nor D2 discloses the usage of titanium aluminum nitride as a material for forming the ceramic nanospirals.  However, the usage of TiAlN is well-known in the art of antireflective coatings, as is taught in D3.  Person having ordinary skill in the art would have been motivated to use TiAlN to make the ceramic nanospirals in D2, as D3 is considered to have demonstrated that TiAlN is a material known in the art for antireflective coatings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781